Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Arakawa (US 2016/0237552)  teaches a method of making a sputtering target, comprising: providing an atomized powder consisting of, in at.%: 10 to 50% of B; 0 to 20% in total of one or more elements selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re, Ru, Rh, Ir, Ni, Pd, Pt, Cu, and Ag; and a balance of one or both of Co and Fe, and unavoidable impurities. 
Arakawa ‘552 fails to teach removing fine particles from the atomized powder to obtain a powder that has a particle distribution where the cumulative volume of particles having a particle diameter of 5 m or less is 10% or less, and the cumulative volume of particles having a particle diameter of 30 m or less is 5% or more and 40% or less; and sintering the obtained powder to form a sputtering target, wherein the sputtering target comprises hydrogen of 20 ppm or less. 
No prior art teaches a method of making the sputtering target of claim 1 wherein the cumulative volume of particles having a particle diameter of 5 microns or less is 10% or less and the cumulative volume of particles having a particle diameter of 30 m or less is 5% or more and 40% or less; and sintering the obtained powder to form a sputtering target. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/Primary Examiner, Art Unit 1794